NO








NO. 12-10-00102-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
BRUCE D. WILLIAMS,
APPELLANT                                                     '     APPEAL
FROM THE 2ND
 
V.                                                                         '     DISTRICT
COURT OF
 
THE STATE OF TEXAS,                                 '     CHEROKEE
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant,
Bruce D. Williams, attempts to appeal from an order denying his motion to
dismiss his court appointed counsel.  As a general rule, an appeal in a
criminal case may be taken only from a judgment of conviction.  See Workman
v. State, 170 Tex. Crim. 621, 622, 343 S.W.2d 446, 447 (Tex. Crim.
App.1961).  However, there are certain narrow exceptions.  Wright v.
State, 969 S.W.2d 588, 589 (Tex. App.-Dallas 1998, no pet.) (listing
exceptions).  The order Appellant complains of is not a judgment of conviction
nor does it fall within any exception to the general rule.  Therefore, we have
no jurisdiction over the appeals.
            On
April 9, 2010, this court notified Appellant that the information received in
this appeal does not include a final judgment or other appealable order and
therefore does not show the jurisdiction of this court.  See Tex. R. App. P. 37.2.  Appellant was
further notified that the appeal would be dismissed unless the information was
amended on or before April 19, 2010 to show the jurisdiction of this court.  See
Tex. R. App. P. 44 .3.  This
deadline has now passed, and Appellant has neither shown the jurisdiction of
this court or otherwise responded to its April 9, 2010 notice.  Accordingly,
the appeal is dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a).
Opinion delivered April 28, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(DO NOT PUBLISH)